Citation Nr: 0600918	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  01-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The veteran had active duty from July 1969 to February 1973 
(characterized as honorable) and from June 1974 to May 1976 
(characterized as other than honorable). 

In an unappealed VA administrative decision in December 1976, 
it was determined that the veteran's discharge for the period 
from June 21, 1974 to May 13, 1976 was a bar to VA benefits.  
Therefore, the only period of consideration for benefits is 
July 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision.  In May 2002, 
the Board reopened the claim for service connection for a low 
back disability, to include degenerative changes of the 
lumbar spine.  In November 2003, the Board remanded for 
further development and the case is now before the Board for 
final appellate determination.   


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's current back low pain with degenerative 
changes of the lumbosacral spine is related to his period of 
honorable active service.


CONCLUSION OF LAW

Low back pain, with degenerative changes of the lumbosacral 
spine, was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 U.S.C.A. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant on both issues in appellate status 
and a decision at this point poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service medical records do not indicate complaints of or 
treatment for a low back injury during service.  Periodic 
examinations are also negative for a back or spinal 
disability.  

The veteran has a current back disability.  On VA examination 
in March 1991, the veteran complained of low back pain; it 
was noted that x-rays of the spine in September 1990 were 
normal.  A November 1991 VA x-ray report noted early 
degenerative joint disease of the lumbar spine.  Private 
medical records dated in March 1992 reflect that in February 
1992 the veteran injured his back, which required him to take 
off from work for 8 weeks.  A magnetic resonance imaging of 
the spine in March 1992 revealed bulging of the 
intervertebral discs from L4-S1.  

In an October 1991 statement, the veteran indicated that in 
early 1970, he was riding in an armored personnel carrier on 
a search and destroy mission when they made contact with the 
enemy and the carrier lurched forward without warning.  He 
hit his back on the hatch and also hit his head on the cargo 
and floor of the carrier.  He reports receiving treatment at 
a hospital in Cu Chi for a concussion and low back pain.  He 
returned to the States in November 1970 and reports being 
treated for his low back at Reynolds Army Hospital at Ft. 
Sill, Oklahoma.

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 reflects his specialty was light 
weapons infantry.  His awards include the Combat Infantryman 
Badge, National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal with 60 Device, 2 Overseas Service 
Bars, and Service Stripes.  He served in Vietnam from April 
1970 to November 1970.  Based on these factors, the Board 
finds that the appellant is a combat veteran and his 
assertions as to his back injury during combat are presumed 
true as they are consistent with his service.  

On VA examination in April 2003, the examiner concluded that 
the veteran's low back injury in service was exacerbated by 
his on the job injury in 1992.  A combination of the two 
injuries resulted in his current impairment.  VA afforded the 
veteran another examination in February 2004 for which the 
examiner reviewed the veteran's claims folder and medical 
records.  The examiner noted an impression of chronic low 
back pain with radiological changes on magnetic resonance 
imaging showing degenerative disk disease with bulging at L4-
5 and L5-S1.  Additionally, he opined that the veteran's 
chronic low back pain is at least as likely as not related to 
his military service secondary to his back injury sustained 
in Vietnam which resulted in contusion and sprain of the 
back, as well as later re-injury at work, and diffuse 
degenerative disk disease.  The examiner further stated that 
the veteran's initial injury in Vietnam was temporary because 
he had no further complaints upon return to the United 
States. 

Accordingly, the Board finds that the evidence is in 
equipoise as to whether the veteran's current low back 
disability is related to his active service.  Although 
available service medical records are negative for treatment 
of a back disability, as a combat veteran, the veteran's 
assertions of a back injury during combat are presumed true.  
Additionally, the VA examiners in April 2003 and February 
2004 have indicated that there are some chronic residuals of 
the low back injury from service.  Neither examiner was able 
to discern what underlying disability was due to the service 
incurred injury as opposed to the post service on the job 
injury, and in fact, suggested that current back disability 
is due to both injuries.  

In the present case, the Board finds that the evidence is in 
equipoise.  Resolving the benefit of the doubt in the favor 
of the veteran, the Board finds that low back pain with 
degenerative changes to the spine is related to the veteran's 
period of honorable active duty.  Therefore, service 
connection for a low back disability is granted.




ORDER

Entitlement to service connection for a low back pain, with 
degenerative changes of the lumbosacral spine is granted.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


